Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/857,731, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claims 5 and 13 receive the benefit of the current application date of 08/05/2020. 
The claimed language in Claims 5 and 13 is not supported by the Provisional application as it does not disclose the inner elastic rolling inwards.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maturaporn (US 6000408).
Regarding Claim 1, Maturaporn, in the same field of endeavor, discloses a scrunchy 20, comprising: an outer tube 22’ defining an annular interior (see Figure 3); and an inner elastic element 21 comprising a continuous loop within the outer tube (abstract).
Regarding Claim 2, Maturaporn discloses the inner elastic element comprises a fabric (abstract)
Regarding Claim 3, Maturaporn discloses the inner elastic element consists of a fabric (abstract)
Regarding Claim 6, Maturaporn discloses the inner elastic element lacks a seam (abstract discloses there is no sewing process, therefore it is seamless)
Regarding Claim 7, Maturaporn discloses the inner elastic element lacks a knot (Figure 5D shows the elastic inside of the outer tube with no knot)
Claims 1, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 20190174896).
Regarding Claim 1, Chu, in the same field of endeavor, discloses a device (Figure 2A) being capable of holding hair, comprising: an outer tube 10 defining an annular interior 101; and an inner elastic element 20 comprising a continuous loop within the outer tube (Figure 2A). While Chu does not expressly recite a scrunchy, a recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural recitation (see MPEP 2111.02)
Regarding Claim 8, Chu discloses the outer tube comprises a water-resistant fabric (Paragraph [0017] discloses the device is rubber, therefore water resistant)
Regarding Claim 9, Chu discloses the outer tube comprises a waterproof fabric (Paragraph [0017] discloses the device is rubber, therefore waterproof)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chu further in view of Rizzuto (US 20160262503).
Regarding Claim 4, Chu discloses the device substantially as claimed. While Chu discloses an inner elastic 20, Chu does not disclose the inner elastic is knitted.
Rizzuto, in the same field of endeavor, discloses a ponytail 10, in which the elastic 14, is woven(Paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Chu’s inner elastic with Rizzuto’s knitted elastic in order to have a stronger elastic that is able to hold thicker hair (Paragraph [0024]).
Regarding Claim 10, Chu discloses a device (Figure 2A) being capable of holding hair, comprising: an outer tube 10 defining an annular interior 101; and an inner elastic element 20 comprising a continuous loop within the outer tube (Figure 2A), the continuous loop lacking a knot (see Figure 2A). While Chu does not expressly recite a scrunchy, a recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural recitation (see MPEP 2111.02). 
Chu does not disclose the continuous loop 20 consists of knitted fabric. Rizzuto discloses a ponytail 10, in which the elastic 14, is a woven fabric (Paragraph [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Chu’s inner elastic with Rizzuto’s woven elastic in order to have a stronger elastic that is able to hold thicker hair (Paragraph [0024]).
Regarding Claim 11, Chu discloses the outer tube comprises a water-resistant fabric (Paragraph [0017] discloses the device is rubber, therefore water resistant)
Regarding Claim 12, Chu discloses the outer tube comprises a waterproof fabric (Paragraph [0017] discloses the device is rubber, therefore waterproof)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chu further in view of Benchwick (US 20160128403).
Regarding Claim 5, while Chu does disclose the inner elastic 20, Chu does not disclose edges of the inner elastic element roll inwardly upon a midsection of the inner elastic element. 
Benchwick, in the same field of endeavor discloses, a headband 20 comprising an elastic material (abstract). Benchwick further discloses certain fabric roll up on the edges when cut along the grain, specifically elastic fabrics, more specifically spandex (paragraph [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Chu’s elastic with Benchwick’s material in order to have the fabric of the elastic roll inward so that the fabric would be doubled up in order to provide a tighter fit that would stretch out less over time.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Rizzuto further in view of Benchwick (US 20160128403).
Regarding Claim 13, while Chu does disclose the inner elastic 20, Chu does not disclose edges of the inner elastic element roll inwardly upon a midsection of the inner elastic element. 
Benchwick, in the same field of endeavor discloses, a headband 20 comprising an elastic material (abstract). Benchwick further discloses certain fabric roll up on the edges when cut along the grain, specifically elastic fabrics, more specifically spandex (paragraph [0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Chu’s elastic with Benchwick’s material in order to have the fabric of the elastic roll inward so that the fabric would be doubled up in order to provide a tighter fit that would stretch out less over time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sydney J Pulvidente whose telephone number is (571)272-8066. The examiner can normally be reached Monday - Friday, 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYDNEY J PULVIDENTE/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772